 IntheMatter Of WOLVERINE SHOE AND TANNINGCORPORATIONandUNITED SHOE WWWORKERS OF AMERICA,CIOCase No. R-4413.-Decided November 16, 1942Jurisdiction:tanning, and shoe and glove manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition until certification and determination of appropriateunit by the Board ; election necessary.Unit Appropriate for Collective Bargaining:all- production, maintenance, andwarehouse employees of the Company's two shoe plants, but excluding assist-ant foremen and all higher supervisory employees, all clerical or, office em-ployees, factory clerical employees,salesmen,truck drivers, tannery employees,and power plant employees.Warner, Norcross and Judd,byMessrs. George S. Norcross,andLawson E. Becker,of Grand Rapids, Mich., for the Company-Mr. Julius Crane,of Chicago, Ill., for the United.Mr. Philip Parr,of Detroit, Mich., for the Fur and Leather Workers.,Mr. A. Sumner Lawrence,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon a second amended' petition duly filed by United ShoeWorkers of America (C. I. 0.), herein called the United, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Wolverine Shoe and Tanning Corporation, Rock-ford, Michigan, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-fore Harold H. Cranefield, Trial Examiner. Said hearing was heldat Grand Rapids, Michigan, on October 16 and 17, 1942. The Com-pany, the United, and International Fur and Leather Workers Union,C. I. 0.,' appeared, participated, and were afforded full opportunity to'International Fur and Leather Workers Union, C. I. 0, which claimed substantialrepresentation among the tannery employees, stated at the hearing that it' did not desireto participate in any election and that its only interest was to, resist the establishmentof a bargaining unit which would include tannery woikers,,in which position it was sup-ported by the United and opposed by the Company.45 N. L. R: B., No. 93.620 WOLVERINE SHOE AND TANNING CORPORATION621be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.. The Trial Examiner's rulings madeatthe hearing are free from prejudicial error and are hereby affirmed.Both the Company, and the United filed briefs which the Board hasconsidered.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYWolverine Shoe and Tanning Corporation, a Michigan corporation,has its principal office in Rockford, Michigan, where it owns andoperates a tannery and two shoe plants. It also owns and operatesa glove factory at Greenville, Michigan, some 18 or 20 miles distantfrom other factories at Rockford.During the year 1941, the Company purchased for use at its plantsraw materials of total value of approximately $800,000, of whichabout 95 percent was purchased from sources outside the State ofMichigan.During the same period, the Company's total sales offinished products amounted to approximately $5,000,000, of whichapproximately 95 percent represents shipments made to points outsidethe State of Michigan.H. THE ORGANIZATION INVOLVEDUnited Shoe Workers of America,is a labor organization affiliatedwith the Congress of Industrial Organizations, admittingto member-ship employeesof the Company.III. THE QUESTIONCONCERNINGREPRESENTATIONOn or about August 26, 1942, the United requested a conferencewith the Company for the purpose of bargaining collectively.Subse-quently at conferences held on September 10, 1942, and immediatelythereafter, the United requested that the Companyrecognize it asexclusive representative of the shoe and warehouse workers of theCompany's Rockford plants.The Company declined to grant recog-nition upon the ground that the proposed unit was inappropriate.A statement of the Regional Director introduced in evidence at thehearing shows that the United, represents a substantial number ofemployees in the unit hereinafter found appropriate.2sThe Regional Director reported that the United had submitted 274 signed member-ship application cards,of which 1 was dated January 1942,34 dated August 1942,1 datedSeptember 1942, and the rest undated ; that, of the signatures therein,allofwhichappeared to be genuine,254 are the names of persons on the Company'spay roll ofSeptember 9, 1942, containing a total of 397 names within the alleged appropriate unit. 622DECISIONS OF NATIONAI, LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor,Relations Act.IV. THE APPROPRIATE UNITThe United contends that the appropriate unit should consist of allproduction, maintenance, and warehouse employees of the Company'stwo Rockford, Michigan, shoe plants, but excluding assistant foremenand all higher supervisory employees, all clerical or office employees(including factory clerical employees), salesmen, truck drivers, tan-ning employees, and employees engaged in the powerhouse.TheCompany, on the other hand, contends that the unit should be com-pany-wide and include employees of the Company's central office,warehouse, tannery, power plant, the two Rockford shoe factories, theGreenville glove plant, and truclZ drivers, excluding only assistantforemen and all higher supervisory employees and salesmen.The Company processes horsehide butts into leather and manu-factures therefrom shoes at its Rockford tannery and the twoRockford shoe factories.Work gloyes are made in the Greenvilleglove plant from leather tanned at the Rockford tannery.While theproduction and manufacturing operations of the Company are highlyintegrated and employees generally share numerous benefits and so-cial activities which the Company has promoted, the record disclosesthat skills involved in the shoe manufacturing operations are differ-ent from those required for the tannery and the glove factory.Employees are not frequently interchanged between the shoe fac-tories and the tannery and the glove factory.Both the membershipand the present organization of the United are confined to thoseemployees engaged in the manufacturing, warehousing, and mainte-nance processes of shoe production.Moreover, it appears that, inview of the difference in skills and the nature of the products in-volved, collective bargaining in the leather industry has recognizedthe separateness of tannery workers and shoe factory workers.Fur-thermore, the Company has within the past year dealt on a collective.basis with an informally constituted grievance committee representingonly employees in the Rockford shoe factories, and has likOiisenegotiated with an unaffiliated union confined to employees of theGreenville glove plant, without in either case at any time suggestingthat collective bargaining relationships should be conducted on amore inclusive basis. It appears that the Fur and Leather Workersis presently attempting to organize the tannery employees.Underthe circumstances, in view-of the fact that the United has limited itsorganization to the shoe plants and another union is claiming repre-sentation among the tannery workers, we find that employees in the WOLVERINE SHOE, AND TANNING CORPORATION623Rockford shoe plants constitute,a unit appropriate' for the purposesof collective bargaiiiing.3There remain for consideration certain groups of employeeswithin the geographical scope of the appropriate unit but as to whoseinclusion or exclusion the parties are in dispute, namely, the em-ployees of the central office, the factory clerical-employees, the truckdrivers, and the power plant employees.Of these groups, the em-ployees of the central office are ordinary o, ice clerical employees andwill be excluded, in accordance with our usual custom, from- an ap- -propriate unit of production and maintenance employees. The sameground for exclusion is applicable to the factory clerical employees,who, though located in the shoe factories, are not actively engagedin production work and are concerned only with the-keeping ofrecords and the computation of figures for the pay roll, which compu-tation, is relied upon exclusively by the Company in making wagepayments.So far as the truck drivers are concerned, it appears thatthey have interests and problems 'different from those of the shoeemployees, by reason whereof they will be excluded from the appro-priate unit.Finally,with respect to the power plant employees,the ' fact that they perform work not closely related to shoe pro-duction and are, moreover, ineligible to membership in the United,requires their exclusion from the appropriate unit.We find 'that all production, maintenance, and warehouse em-ployees of the Company's two Rockford, Michigan, shoe plants, butexcluding assistant foremen and all higher supervisory employees, allclerical or office employees (including factory clerical employees),salesmen, truck drivers, tannery employees, and employees engaged inthe powerhouse, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find. that the question concerning representation' which hasarisen can best be resolved by an election .by secret ballot.For thepurpose of determining eligibility to vote, the United requests theuse of the pay roll as of the date of the hearing, upon theground that the Company's operations and employment may bereduced in the near future.There is no evidence that curtailmentis likely to occur, other than such as may arise from the usual short-ages of material due to wartime conditions, the extent of whichshortages cannot be forecast under present ' circumstances.Thes SeeMatter of Olczer Mach neiy Co, Baldwin Tuthill DivisionandInter nationalAssociation of Machinists, Lodge No 475, affiliated with the A F of L ,39 N L R B 722See alsoMatter ofGreenwayWoodHeel Co, Inc,and/or SsO.er J Laluinieie,Mary M.Lyons and Henry J Lalunaiere, d/b/a S& L Woodfleet CompanyandHeel Makers FederalLabor Union No 22714(A F. of L ),43 N.L R. B 752. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany contends that the usual eligibility date is proper.We findno reason to depart from our customary practice and shall directthat the persons eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll period'immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLaborRelationsBoardRules and Regulations-Series 2,, asamended, it is herebyDnmoTm that, as part of the investigation to determine repre-sentatives for the purposes of collective bargaining with WolverineShoe and Tanning Corporation, Rockford, Michigan, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the -direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed` by the Company duringthe pay-roll period immediately preceding the date of this Direction,including any such employees,who did not work during said pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, but excluding any who have since, quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Shoe Workers of America, C. I. 0., for the purposes ofcollective bargaining.MR. WM. M. LEIsnRsoN took no part in the consideration of theabove Decision and Direction of Election.